Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1 and 14 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 12 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ros Sanchez, German (US-20190354804-A1, hereinafter simply referred to as Ros).

Regarding independent claims 1 and 14, Ros teaches:
A method for localization (See at least Ros, ¶ [0046], FIG. 4, "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…"), the method comprising: receiving, by a localization component, a camera image from a vehicle camera (e.g., cameras 626 (FIG. 6) of Ros) (See at least Ros, ¶ [0046, 0047], FIGS. 4 and 6; "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…"); cleaning, by the localization component, the camera image using a VAE-GAN (variational autoencoder combined with a generative adversarial network) algorithm (e.g., a variational autoencoder generative adversarial network (VAE-GAN) of Ros) to generate a cleaned camera image (See at least Ros, ¶ [0033, 0046, 0047], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…"); receiving a synthetic image (e.g., synthetic image of Ros) related to an area proximate the vehicle; and localizing, by the localization component, the vehicle based on the cleaned camera image and the synthetic image (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…").
Ros teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ros taught in separate embodiments for the desirable and advantageous purpose of providing a solution to difficulties that persist due to a lack of photorealism associated with synthetic images which can introduce a gap within the understanding of the machine learning model when used as a training source, as discussed in Ros (See ¶ [0004]); thereby, helping to improve the overall system robustness by providing a solution to difficulties that persist due to a lack of photorealism associated with synthetic images which can introduce a gap within the understanding of the machine learning model when used as a training source.

Regarding dependent claims 2 and 17, Ros teaches:
wherein the cleaning comprises: encoding the camera image (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [0032 – 0034]); transmitting the encoded camera image to a shared latent space (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0021, 0022, 0032 – 0034] and FIG. 2); retrieving the encoded camera image from the shared latent space (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0021, 0022, 0032 – 0034] and FIG. 2); decoding the encoded camera image via a synthetic decoder to generate a decoded image (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0021, 0022, 0032 – 0034] and FIG. 2); and generating the cleaned camera image from the decoded image (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0021, 0022, 0032 – 0035] and FIG. 2).

Regarding dependent claim 3, Ros teaches:
wherein the cleaned camera image contains a lower noise level compared to the camera image (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0021, 0022, 0032 – 0035] and FIG. 2).

Regarding dependent claim 4, Ros teaches:
using one or more cleaned camera images to generate a vector map (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0009, 0024, 0021, 0022, 0032 – 0035, 0042, 0051] and FIG. 2).

Regarding dependent claim 5, Ros teaches:
wherein the camera image is a birds-eye-view image (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0009, 0024, 0021, 0022, 0032 – 0035, 0042, 0051, 0063] and FIG. 2).



Regarding dependent claims 12 and 18, Ros teaches:
wherein localizing the vehicle includes generating vehicle location data (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0009, 0024, 0021, 0022, 0032 – 0035, 0042, 0051, 0063, 0070] and FIG. 2).

Regarding dependent claims 13 and 19, Ros teaches:
communicating the vehicle location data to an automated driving system associated with the vehicle (See at least Ros, ¶ [0033, 0046, 0047, 0054], FIGS. 4 and 6; "…the generator 200 is a variational autoencoder. In further aspects, the generator 200 is a variational autoencoder generative adversarial network (VAE-GAN). Thus, the encoder 210 and the decoder 230 may be separate GANs, may be generative models that share a discriminator, or are another type of machine learning model…", "…FIG. 4 illustrates a flowchart of a method 400 that is associated with generating a template library of various characteristics encoded by latent spaces within the generative module 170…", "…At 410, the adaptation system 100 receives a training set of images. In one embodiment, the training set is a set of real images that include labels of object instances depicted within the images…the real images may depict driving scenes if directed to providing data for driving-related activities…", "…the indicated labels and associated locations may be specified in a more generalized manner and, thus, the translation module 140 functions to determine precise locations of the requested object instances within a general framework…" Also, see at least ¶ [Abstract, 0009, 0024, 0021, 0022, 0032 – 0035, 0042, 0051, 0063, 0070, 0076] and FIG. 2).

Allowable Subject Matter
Dependent claims 6, 15 and 20 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form.










Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666